Exhibit 10.2

Execution Version

AMENDMENT NO. 4

TO

TERM LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 4 TO TERM LOAN AND SECURITY AGREEMENT (this “Fourth
Amendment”), dated effective as of July 25, 2018, is entered into among
SAExploration Holdings, Inc., a Delaware corporation (“Borrower”), the
Guarantors party hereto, the Lenders party hereto (the “Lenders”), and Delaware
Trust Company, as Administrative Agent and Collateral Agent (in such capacities,
the “Agent”), and amends the Term Loan and Security Agreement dated as of
June 29, 2016 (as amended by Amendment No. 1, dated as of October 24, 2016,
Amendment No. 2, dated as of September 8, 2017, and Amendment No. 3, dated as of
February 28, 2018, as so amended, the “Term Loan Agreement”), entered into among
the Borrower, Guarantors, Lenders party thereto, and the Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Term Loan Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders agree to amend the Term
Loan Agreement to effect the changes described below in Section 1;

WHEREAS, each Lender party hereto (which collectively constitute the Required
Lenders) desires to amend the Term Loan Agreement to effect the changes and
other provisions described below, in each case, on the terms and conditions
described herein; and

WHEREAS, Section 15.1 of the Term Loan Agreement provides that the Term Loan
Agreement may be amended, modified and waived from time to time in accordance
with the terms thereof.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1.    Amendments.

(a)    Schedule 1.1 of the Term Loan Agreement is hereby amended by adding the
following defined terms in correct alphabetical order:

“Asset Purchase Agreement” means that certain asset purchase agreement, dated as
of June 26, 2018 by and among Geokinetics Inc., Geokinetics Holdings USA, Inc.,
Geokinetics Processing, Inc., Geokinetics USA, Inc., Advanced Seismic
Technology, Inc., Geokinetics International Holdings, Inc., Geokinetics
International, Inc., Geokinetics (Australasia) Pty. LTD., and Geokinetics
Exploration, Inc., as the sellers and SAExploration, Inc. (or its assignee), as
buyer.

“Closing Date Acquisition Obligations” means the “Obligations” as defined in the
Closing Date Loan Agreement, as in effect on the date hereof.

“Closing Date Loan Agreement” means the Purchase Money Loan and Security
Agreement, dated as July 25, 2018, by and between SAExploration Acquisitions
(U.S.), LLC, a Delaware limited liability company, Cantor Fitzgerald Securities,
as agent, the guarantors from time to time party thereto, and the lenders party
thereto from time to time.



--------------------------------------------------------------------------------

“Convertible Notes” means the 6.00% Convertible Notes due 2022 to be issued by
Borrower (on or prior to October 25, 2018) pursuant to the Convertible Notes
Indenture in the aggregate principal amount not to exceed $50,000,000.00.

“Convertible Notes Documents” means the Convertible Notes Indenture, the
Convertible Notes and any other instrument or agreement entered into, now or in
the future, by any Loan Party or any of its Subsidiaries or the trustee of the
Convertible Notes Indenture in connection with the Convertible Notes Indenture
in each case, in form and substance reasonably satisfactory to the Required
Lenders.

“Convertible Notes Indenture” means an indenture pursuant to which the
Convertible Notes are issued.

“Convertible Notes Noteholders” means the holders of the Convertible Notes.

“Convertible Notes Trustee” means the trustee and collateral agent under the
Convertible Notes Indenture.

“Excluded Subsidiary” means SAExploration Acquisitions (U.S.), LLC, a Delaware
limited liability company, and each Subsidiary thereof; provided, that to
constitute an Excluded Subsidiary, such Excluded Subsidiary shall not own any
Capital Stock or Indebtedness of, or own or hold any Lien on any property of,
the Borrower or any other Subsidiary of the Borrower (other than an Excluded
Subsidiary), (ii) the Excluded Subsidiary and its Subsidiaries do not have and
do not thereafter incur any Indebtedness pursuant to which the lender thereof
has recourse to any of the assets of the Borrower or any of its Subsidiaries
(other than another Excluded Subsidiary) and (iii) the Excluded Subsidiaries
shall not incur or otherwise be liable for any Indebtedness for borrowed money
other than the Closing Date Acquisition Obligations and the Indebtedness
described in clause (d) of “Permitted Indebtedness” as defined in the Closing
Date Loan Agreement on the Fourth Amendment Effective Date.

“Fourth Amendment” means Amendment No. 4 to the Term Loan and Security
Agreement, dated as of the Fourth Amendment Effective Date, among the Borrower,
the Guarantors party thereto, the Lenders party thereto, and the Agent.

“Fourth Amendment Effective Date” means July 25, 2018, subject to the
satisfaction of the conditions to effectiveness set forth in paragraph 2 of the
Fourth Amendment.

“Geokinetics Acquisition” means the acquisition to be consummated in accordance
with the Asset Purchase Agreement.

“Preferred Stock Conversion Transaction” means the conversion of the Borrower’s
8.0% Cumulative Perpetual Series A Preferred Stock to common stock of Borrower,
the issuance of the Borrower’s common stock in respect thereof and the reduction
in the number of Borrower’s shares effected through a reverse stock split.

 

2



--------------------------------------------------------------------------------

(b)    The definition of “Disposition” in Schedule 1.1 of the Term Loan
Agreement shall be amended by (x) replacing the word “and” before clause
(ii) with “,” and (y) inserting the following clause at the end of the
definition: “ and (iii) a sale or transfer of the Stock or Stock equivalents
owned but not issued by an Excluded Subsidiary to another Excluded Subsidiary
permitted hereunder).”

(c)    Subsection (i) under the definition of “Excluded Property” in Schedule
1.1 of the Term Loan Agreement shall be amended by inserting the following
clause at the end of subsection (i): “(provided that, for the avoidance of
doubt, no such Collateral shall be released in accordance with a sale or
disposition from a Loan Party to a Loan Party).”

(d)    Subsection (j) under the definition of “Excluded Property” in Schedule
1.1 of the Term Loan Agreement shall be replaced in its entirety and replaced
with the following: “all assets of each Excluded Subsidiary, which for the
avoidance of doubt shall not include the Capital Stock issued by SAExploration
Acquisitions (U.S.), LLC.”

(e)    The definition of “Existing Noteholder Obligations” in Schedule 1.1 of
the Term Loan Agreement shall be deleted in its entirety.

(f)    The definition of “Guarantors” in Schedule 1.1 of the Term Loan Agreement
shall be amended by inserting the following clause at the end of the definition:
“provided, however, that no Excluded Subsidiary shall be required to be a
Guarantor.”

(g)    The definition of “Indebtedness” in Schedule 1.1 of the Term Loan
Agreement shall be amended by replacing the words “Existing Notes Documents”
with “Convertible Notes Documents.”

(h)    The definition of “Net Proceeds” in Schedule 1.1 of the Term Loan
Agreement shall be amended by deleting the “and” before clause (b) and inserting
the following as clause (c):

“and (c) in the case of the issuance of the Convertible Notes, the proceeds from
such issuance net of any fees, costs and expenses incurred by the issuer of the
Convertible Notes in connection with the documentation thereof.”

(i)    The definition of “Investment Related Property” in Schedule 1.1 of the
Term Loan Agreement shall be replaced in its entirety with the following:

“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) all other Equity Interests (whether or
not classified as investment property under the Code) (including Equity
Interests in any Excluded Subsidiary held by a Loan Party).

(j)    The definition of “Permitted Affiliate Transactions” in Schedule 1.1 of
the Term Loan Agreement shall be amended by (w) deleting the words “so long as
no Event of Default has occurred and is continuing,” from clause (d), (x) adding
the parenthetical “(other than

 

3



--------------------------------------------------------------------------------

an Excluded Subsidiary)” between “Subsidiaries,” and “other,” in clause (d), (y)
deleting “and” at the end of clause (h) and (z) inserting the following:

“(j) Preferred Stock Conversion Transaction; and

(k) issuance of the Convertible Notes pursuant to the Convertible Notes
Indenture.”

(k)    The definition of “Permitted Indebtedness” in Schedule 1.1 of the Term
Loan Agreement shall be amended by (x) replacing subsection (c) in its entirety
with “[Reserved]” and (y) inserting the following as subsection (t):

“Indebtedness evidenced by the Convertible Notes, provided that (i) such
Convertible Notes and the Convertible Note Indenture are each in form and
substance reasonably acceptable to the Required Lenders and (ii) the
Intercreditor Agreement has been amended or amended and restated in a manner
satisfactory to the Agent and Required Lenders to subordinate the Liens securing
the Indebtedness evidenced by the Convertible Notes to the Liens securing the
Obligations.”

(l)    The definition of “Permitted Investments” in Schedule 1.1 of the Term
Loan Agreement shall be amended by inserting the following as subsection (k):

“Investments in an Excluded Subsidiary solely to the extent constituting (i) (x)
an assignment of the Asset Purchase Agreement or (y) the assets acquired, or the
right to acquire the assets, pursuant to the Geokinetics Acquisition, (ii) cash
in an amount equal to the Closing Date Acquisition Obligations outstanding when
the Convertible Notes are issued and a portion of the Net Proceeds from such
issuance are used to repay such Closing Date Acquisition Obligations, (iii) cash
in an amount equal to costs and expenses relating to formation of each Excluded
Subsidiary as of the Fourth Amendment Effective Date (iv) the provision of
operating and management services in the ordinary course of business, and
(v) cash in an amount equal to interest and fees becoming due under the Closing
Date Loan Documents.”

(m)    Subsection (h) under the definition of “Permitted Liens” in Schedule 1.1
of the Term Loan Agreement shall be replaced in its entirety and replaced with
the following: “Liens securing (x) the Indebtedness described in clause (t) of
the definition of Permitted Indebtedness set forth in this Schedule 1.1 and
(y) the New Senior Notes and obligations under the New Senior Notes Documents,
in each case, subject to the terms of the Intercreditor Agreement.”

(n)    Subsection (t) under the definition of “Permitted Liens” in Schedule 1.1
of the Term Loan Agreement shall be replaced in its entirety and replaced with
the following: “Liens on the assets of (i) any Foreign Subsidiary securing
Indebtedness of any Foreign Subsidiary to the extent permitted hereunder and
(ii) any Excluded Subsidiary securing Indebtedness of any Excluded Subsidiary.”

(o)    Section 2.5(c) of the Term Loan Agreement shall be amended by
(x) inserting the words “(other than any Excluded Subsidiary)” between the words
“Loan Party” and “shall,” (y) inserting the words “(other than any Excluded
Subsidiary)” between the words “Subsidiary” and “in respect thereof” in clause
(A), and (z) inserting the words “(other than any Excluded Subsidiary)” between
the words “Subsidiary” and “of the Net Proceeds” in clause (B).

 

4



--------------------------------------------------------------------------------

(p)    Section 2.5(e) of the Term Loan Agreement shall be amended by
(x) inserting the words “(other than any Excluded Subsidiary)” between the words
“Loan Party” and “of any payment” and (y) deleting the words “in excess of
$15,000,000 (for periods prior to the Second Amendment Effective Date) and no
less than one hundred percent (100%) of all such receipts (for periods on or
after the Second Amendment Effective Date).”

(q)    Section 3.1 of the Term Loan Agreement shall be amended by (x) inserting
the words “from time to time” between the words “may have” and “against any
Person” and (y) replacing the words “this Agreement” with “the Collateral” in
the last sentence of Section 3.1.

(r)    Section 5 of the Term Loan Agreement shall be amended by inserting the
following sentence at the end of Section 5: “For the avoidance of doubt, none of
the representations and warranties set forth in Exhibit D shall be made by or on
behalf of the Excluded Subsidiaries.”

(s)    The introductory paragraph of Section 6 of the Term Loan Agreement shall
be amended by inserting the words “(other than the Excluded Subsidiaries)”
between the words “Subsidiaries” and “to comply with.”

(t)    Section 6.6 of the Term Loan Agreement shall be amended by inserting the
words “(other than the Excluded Subsidiaries)” between the words “Subsidiaries”
and “wherever located.”

(u)    Section 6.11(a)(ii) of the Term Loan Agreement shall be amended by
inserting the words “(other than the Excluded Subsidiaries)” between the words
“Subsidiaries” and “before any court.”

(v)    Section 6.11(a)(vii) of the Term Loan Agreement shall be amended by
(x) inserting “(x)” between the words “any” and “Default or Event of Default”,
(y) replacing the words “Existing Notes Documents” with “Convertible Notes
Documents (to the extent then in effect)” and (z) adding the words “and
(y) violation of the Asset Purchase Agreement” to the end of Section 6.11(vii).

(w)    Section 6.12 of the Term Loan Agreement shall be amended by inserting the
words “, owned by any Excluded Subsidiary” between the words “hereunder)” and
“or otherwise.”

(x)    Section 6.14 of the Term Loan Agreement shall be amended by inserting the
words “(other than the Excluded Subsidiaries)” between the words “Subsidiaries”
and “only at the locations.”

 

5



--------------------------------------------------------------------------------

(y)    Section 6.16 of the Term Loan Agreement shall be replaced in its entirety
with the following:

“Revolving Credit Agreement, New Senior Notes and Convertible Notes. With
respect to the Revolving Credit Documents and the Revolving Loan Lender, the New
Senior Notes Documents and the New Senior Noteholders, the holders of the
Convertible Notes and the Convertible Notes Documents, the Loan Parties shall
(a) provide the Agent with copies of any proposed amendments to the Revolving
Credit Documents, the New Senior Notes Documents and the Convertible Notes
Documents before any such amendments are executed, (b) provide the Agent with
copies of any default notices or other material notices or communications
received from the Revolving Loan Lender, the New Senior Notes Trustee, the New
Senior Noteholders, the Convertible Notes Noteholders, or the Convertible Notes
Trustee in connection with the Revolving Credit Documents, the New Senior Notes
Documents, or the Convertible Notes Documents, as applicable, and (c) upon
knowledge thereof, advise the Agent of any circumstance that Loan Parties
anticipate will result in a default or event of default under the Revolving
Credit Documents, the New Senior Notes Documents or the Convertible Notes
Documents.”

(z)    The following provision shall be added to the Term Loan Agreement as
Section 6.18:

“Excluded Subsidiaries. Promptly after payment of the Closing Date Acquisition
Obligations in full in cash (other than any unasserted contingent
indemnification obligations), the Borrower shall cause the Excluded Subsidiaries
to merge into SAExploration, Inc. with SAExploration, Inc. being the surviving
entity with respect to such merger.”

(aa)    The introductory paragraph of Section 7 of the Term Loan Agreement shall
be amended (x) by inserting the words “in cash” between “Obligations” and
(y) “(other than” and inserting the words “(other than the Excluded Subsidiaries
unless expressly specified otherwise below)” between the words “Domestic
Subsidiaries” and “to do any of the following.”

(bb)    Section 7.2 of the Term Loan Agreement shall be amended by (x) deleting
the word “or” before clause (b) and (y) inserting the following clause at the
end of Section 7.2: “; (c) Lien on or with respect to any assets of any Loan
Party or any of its Subsidiaries (other than Excluded Subsidiaries), of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, in each case, for the benefit of any Excluded Subsidiary or (d) Lien
on or with respect to any Excluded Subsidiary’s assets, of any kind, whether now
owned or hereafter acquired, or any income or profits therefrom, to secure
Indebtedness for borrowed money other than the Closing Date Acquisition
Obligations and the Liens described in clause (f) of “Permitted Liens” as
defined in the Closing Date Loan Agreement on the Fourth Amendment Effective
Date.”

(cc)    Section 7.3(a) of the Term Loan Agreement shall be amended by
(x) deleting the word “and” before clause (ii) and (y) inserting the words “and
(iii) any merger contemplated in accordance with Section 6.18 hereof” at the end
of Section 7.3(a).

 

6



--------------------------------------------------------------------------------

(dd)    Section 7.3(d) of the Term Loan Agreement shall be amended by
(x) inserting the words “(other than an Excluded Subsidiary)” (x) between the
words “direct Subsidiary” and “(ii)” and (y) between the words “United States”
and “, or (iii)”.

(ee)    Section 7.7(a) of the Term Loan Agreement shall be amended by inserting
the words “the Convertible Notes and” between the words “under” and “the
Revolving Credit Documents” in clause (C).

(ff)    Section 7.7(c) of the Term Loan Agreement shall be replaced in its
entirety with the following:

“cause or allow Borrower or any of its Subsidiaries (other than any Excluded
Subsidiary) to make any payments on account of the Closing Date Acquisition
Obligations; provided that, a Permitted Investment by Borrower or any of its
Subsidiaries pursuant to clause (k)(ii) of the definition thereof shall not
constitute a payment on account of the Closing Date Acquisition Obligations by a
Borrower or any of its Subsidiaries (other than any Excluded Subsidiary)”;

(gg)    Section 7.7(d) of the Term Loan Agreement shall be replaced in its
entirety with the following:

“make any payments on the obligations under the New Senior Notes Documents or
Convertible Notes Documents other than (i) payments of regularly scheduled
interest or any “Additional Interest” due thereunder to the extent permitted by
the Intercreditor Agreement and (ii) in the case of the Convertible Notes, any
conversion of the Convertible Notes to Equity Interests issued by the Borrower.”

(hh)    Section 7.8(a) of the Term Loan Agreement shall be amended by
(x) deleting the word “and” before clause (ii) and (y) inserting the words “and
(iii) to the extent otherwise permitted under this Section 7.8” at the end of
Section 7.8(a).

(ii)    Section 7.8(e) of the Term Loan Agreement shall be amended by replacing
the words “Existing Notes Documents” with “Convertible Notes Documents.”

(jj)    Section 7.11(a) of the Term Loan Agreement shall be replaced in its
entirety with the following:

“Except for Permitted Investments (which, for the avoidance of doubt, shall not
include any Investments in any Excluded Subsidiaries other than as permitted
under clause (k) of the definition of Permitted Investments), directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment.”

(kk)    The introductory paragraph of Section 7.17 of the Term Loan Agreement
shall be amended by inserting the words “(other than the Excluded Subsidiaries)”
between the words “Domestic Subsidiaries” and “to, directly or indirectly.”

 

7



--------------------------------------------------------------------------------

(ll)    Section 7.18 of the Term Loan Agreement shall be replaced in its
entirety with the following:

“Revolving Credit Documents, Existing Notes Documents, New Senior Notes
Documents and Convertible Notes Documents. With respect to the Revolving Credit
Documents, the Revolving Loan Lender, the Existing Noteholders, the Existing
Notes Documents, the New Senior Notes Documents, the New Senior Noteholders, the
Convertible Notes Documents and the Convertible Notes Noteholders, make any
payment or perform any act to or for the benefit of the Revolving Loan Lender,
Existing Noteholders, the New Senior Noteholders or the Convertible Notes
Noteholders, as applicable, that is prohibited by the terms of the Intercreditor
Agreement.

(mm)    Section 9.2(a) of the Term Loan Agreement shall be amended by replacing
the words “6.8, 6.11, 6.12, 6.13 or 6.14” with “6.8, 6.11, 6.12, 6.13, 6.14 or
6.18.”

(nn)    Section 9.7 of the Term Loan Agreement shall be amended by replacing the
words “Existing Notes Documents” with “Convertible Notes Documents” in clause
(c).

(oo)    Section 11.3 of the Term Loan Agreement shall be amended by inserting
the words “the Asset Purchase Agreement” between the words “Loan Document” and
“and the transactions” in clause (b).

(pp)    Section 15.1(a)(iv)(A) of the Term Loan Agreement shall be amended by
replacing the parenthetical therein with the following parenthetical:
“(including voluntary and mandatory prepayments and, including without
limitation, as set forth in Section 2.5 hereof).”

(qq)    Section 18.6 of the Term Loan Agreement shall be amended by inserting
the words “(x) an Excluded Subsidiary and (y)” between the words “other than”
and “a Foreign Subsidiary Holding Company.”

(rr)    Section 18.8(a) of the Term Loan Agreement shall be amended by
(x) deleting the words “the latest of (i)” and replacing the words “(iii) the
Maturity Date” with “the termination of all Commitments.”

(ss)    Section 19.11(a) of the Term Loan Agreement shall be amended by
(x) deleting the words “(other than transfers or sales to a Loan Party)” and
(y) inserting the words “(in each case, other than transfers or sales to a Loan
Party)” between the words “Term Credit Agreement” and “; provided, that.”

2.    Conditions to Effectiveness of Amendment. This Fourth Amendment shall
become effective (the “Fourth Amendment Effective Date”) as of the date first
set forth above upon receipt by the Agent of the following:

(a)    counterparts of this Fourth Amendment duly executed and delivered by the
Borrower, the Guarantors, the Agent and Required Lenders;

 

8



--------------------------------------------------------------------------------

(b)    payment of (i) all reasonable actual costs, out-of-pocket fees and
expenses of the Agent and the Lenders invoiced and owing in connection with this
Fourth Amendment or pursuant to the terms of the Term Loan Agreement (including,
without limitation, attorneys’ fees and expenses) and (ii) an amendment fee in
the amount of $2,500, payable to the Agent for its own account; and

(c)    such other documents, instruments and agreements reasonably deemed
necessary or desirable by the Agent or the Required Lenders with respect to the
matters contemplated hereby.

3.    Payment of Expenses. The Borrower agrees to reimburse the Agent and the
Lenders party hereto for all of their out-of-pocket costs and reasonable
expenses (including attorneys’ fees) incurred in connection with this Fourth
Amendment.

4.    Consents. Notwithstanding anything in the Loan Documents to the contrary,
each Lender party hereto hereby acknowledges and consents to the entry by the
Borrower into the Second Amended and Restated Credit and Security Agreement,
dated as of the hereof, by and among SAExploration, Inc., the guarantors party
thereto, the lenders party thereto and Cantor Fitzgerald Securities, as
administrative agent and collateral agent in substantially the form attached
hereto.

5.    Representations and Warranties; Survival. Each Loan Party represents and
warrants to the Agent and each Lender that as of the Fourth Amendment Effective
Date and after giving effect to this Fourth Amendment: (a) each Loan Party party
hereto has the power and authority to execute this Fourth Amendment and to
perform its obligations under this Fourth Amendment and the Loan Documents as
amended hereby, (b) each Loan Party has taken all necessary steps to authorize
the execution, delivery and performance of this Fourth Amendment and the Loan
Documents, as amended hereby, (c) this Fourth Amendment and the Loan Documents
as amended by the Fourth Amendment constitutes the legal, valid and binding
obligation of each Loan Party party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (d) no Default or Event of Default shall have occurred and be
continuing and (e) all representations and warranties contained in the Loan
Documents and in this Fourth Amendment are true and correct in all material
respects with the same effect as though made on and as of the date hereof
(except to the extent such representations and warranties relate to a specified
prior date, then as of such prior date). In addition, each such representation
and warranty shall survive the execution and delivery of this Fourth Amendment,
and no investigation by the Agent or any Lender shall affect the representations
and warranties or the right of the Agent or any Lender to rely upon them.

6.    Reference to and Effect on the Agreement. On and after the Fourth
Amendment Effective Date, each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Agreement, and
each reference in each of the

 

9



--------------------------------------------------------------------------------

Loan Documents to “the Agreement,” “thereunder,” “thereof” or words of like
import referring to the Agreement, shall mean and be a reference to the Term
Loan Agreement, as amended by this Fourth Amendment. The Term Loan Agreement and
each of the other Loan Documents, except as specifically amended by this Fourth
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. This Fourth Amendment shall constitute a
Loan Document. Without limiting the generality of the foregoing, the Borrower
and the Guarantors hereby acknowledge and confirm that all obligations,
liabilities and indebtedness of the Loan Parties under the Loan Documents
constitute “Obligations” under and as defined in the Term Loan Agreement and are
secured by and entitled to the benefits of the Term Loan Agreement and the other
Loan Documents and the Loan Parties hereby ratify and confirm the grant of the
liens and security interests in the Collateral in favor of the Agent, for the
benefit of itself and the Lenders, pursuant to the Term Loan Agreement and the
other Loan Documents, as security for the Obligations. The execution, delivery
and effectiveness of this Fourth Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

7.    Confirmation of Compliance with Section 15.1 of the Agreement. The
Borrower and the Lenders party hereto hereby confirm that all of the actions
required to be taken by the Lenders and Borrower pursuant to Section 15.1 of the
Agreement have been taken in accordance with the provisions of such Section.

8.    Execution in Counterparts. This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Fourth Amendment by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Fourth Amendment.

9.    Direction. Each of the Lenders party hereto (which collectively constitute
the Required Lenders) hereby (i) authorizes and directs the Agent to execute and
deliver this Fourth Amendment, and (ii) acknowledges and agrees that (x) the
foregoing directed action constitutes a direction from the Required Lenders
under Section 17 of the Term Loan Agreement, (y) Sections 11.3, 17.3, 17.5, and
19.9 of the Term Loan Agreement and all other rights, protections, privileges,
immunities, exculpations, and indemnities afforded to the Agent under the Loan
Documents shall apply to any and all actions taken or not taken by the Agent in
accordance with such direction, and (z) the Agent may conclusively rely upon
(and shall be fully protected in relying upon) the Register in determining such
Lender’s ownership of the Advances and unused Commitments on and as of the date
hereof. Each undersigned Lender hereby severally represents and warrants to the
Agent that, on and as of the date hereof, it is duly authorized to enter into
this Fourth Amendment.

10.    Governing Law. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fourth Amendment to be duly executed and delivered as of the date first written
above.

 

BORROWER: SAEXPLORATION, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary OTHER LOAN PARTIES: SAEXPLORATION HOLDINGS, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SUB, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary NES, LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

 

[Signature Page to Amendment No. 4 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AND COLLATERAL AGENT:

 

DELAWARE TRUST COMPANY By:  

/s/ Alan R. Halpern

  Name:   Alan R. Halpern   Title:   Vice President

 

[Signature Page to Amendment No. 4 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

THE LENDERS: WBOX 2015-7 LTD. By:  

/s/ Mark Strefling

  Name:   Mark Strefling   Title:   Director

 

[Signature Page to Amendment No. 4 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P. By:   BlueMountain Capital
Management, LLC, its Investment Manager By:  

/s/ David O’Mara

  Name:   David O’Mara   Title:   General Counsel BLUEMOUNTAIN MONTENVERS MASTER
FUND SCA SICAV-SIF. By:   BlueMountain Capital Management, LLC, its Investment
Manager By:  

/s/ David O’Mara

  Name:   David O’Mara   Title:   General Counsel BLUEMOUNTAIN KICKING HORSE
FUND L.P. By:   BlueMountain Capital Management, LLC, its Investment Manager By:
 

/s/ David O’Mara

  Name:   David O’Mara   Title:   General Counsel BLUEMOUNTAIN GUADALUPE PEAK
FUND L.P. By:   BlueMountain Capital Management, LLC, its Investment Manager By:
 

/s/ David O’Mara

  Name:   David O’Mara   Title:   General Counsel BLUEMOUNTAIN SUMMIT TRADING
L.P. By:  

/s/ David O’Mara

  Name:   David O’Mara   Title:   General Counsel

 

[Signature Page to Amendment No. 4 to Term Loan and Security Agreement]